DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, 19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14:  the phrase “a rate of about 1 kg/hour to about 5,000 kg/hour” is vague since you can pick a value more than 5000 or less than 1 and still be within the specific range claimed. Therefore, this limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired. The applicant should consider deleting at least one of the “about”.
Note also claims 17, 19 and 21-22 with similar regard.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 24 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannel et al (5,915,635).
Cannel et al discloses in Fig. 1, discloses a method/system of grinding one or more substances, the method comprising: disposing in a grinding chamber of a jet mill a first stream comprising (i) a circulating fluid and (ii) particles of a material (Fig. 1 shows that the fluid stream from the compressor 14 and the material stream from the hopper 48 join before entering the milling unit 16, thus creating the first stream in the sense of the present application) to produce a second stream (the stream in the conduit 22) comprising (a) the circulating fluid and (b) a ground material, wherein the jet mill is pressurized by the circulating fluid; forwarding the second stream to a cyclone separator (24), wherein the cyclone separator is configured to separate a first portion (29) of the ground material from a second portion of the ground material, wherein the first portion of the ground material ("coarse particle fraction") includes particles having a particle size equal to or greater than a threshold particle size, and the second portion of the material includes particles having a particle size less than the threshold particle size; collecting the first portion of the ground material in a first collector (an outlet in the bottom of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cannel et al in view of Lansell et al (US 2016/0303577).

Lansell et al teaches that utilizing a Jet mill to process coil is conventional [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Lansell et al to process coil in the device of Cannel et al.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cannel et al in view of Lansell et al as applied to claims 4-5 and 7 and further in view of Paulat et al (8,864,056).
Modified devise of Cannel et al has most of the elements of this claim but for the process of cellulose material.
Paulat et al teaches that utilizing a Jet mill to process coil is conventional [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Paulat et al to further process cellulose material in the modified device of Cannel et al.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cannel et al in view of Lansell et al, Paulat et al as applied to claim 10 and further in view of Nlemi (4,720,049).
Modified devise of Cannel et al has most of the elements of this claim but for applying to the feed hopper a positive pressure with the circulating fluid.
Nlemi is cited to show desirability, in the relevant art, to provide a feeder chamber 4 in a jet mill with valve 7 for the generation of a pressure impact in the top end of the feeder chamber. It would have been obvious to one of ordinary skill in the art 
With respect to claims 14, 16-17, 19 and 21-22 regarding the practical size, feeder rate, pressure, the limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in modified devise of Cannel et al and would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose (see pages 6-7, 9,11-12, 26-27 and 29 of the applicant’s specification). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Cannel et al, because the changes does not appear to provide any unexpected result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited reference disclose a Jet Mill.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725